

117 HR 1404 IH: To redesignate the Federal building located at 935 Pennsylvania Avenue Northwest in the District of Columbia as the “Federal Bureau of Investigation Building”.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1404IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Cohen (for himself, Mr. Carson, Ms. Lee of California, Mr. Rush, Mr. Danny K. Davis of Illinois, Mr. Payne, Ms. Moore of Wisconsin, Mr. Johnson of Georgia, Ms. Bass, Mr. Hastings, Ms. Pressley, Mr. Thompson of Mississippi, Ms. Wasserman Schultz, Mr. Beyer, Mr. Evans, Mr. Blumenauer, Ms. Norton, Ms. Schakowsky, Mr. Veasey, Mr. Jones, Ms. Tlaib, Ms. Clarke of New York, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo redesignate the Federal building located at 935 Pennsylvania Avenue Northwest in the District of Columbia as the Federal Bureau of Investigation Building.1.RedesignationThe Federal building located at 935 Pennsylvania Avenue Northwest in the District of Columbia, commonly known as the J. Edgar Hoover Federal Building, shall be known and designated as the Federal Bureau of Investigation Building.2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Federal Bureau of Investigation Building.